*1036An order granting a motion for leave to enter a default judgment is not a “nullity” merely because the movant has not complied with the requirements of CPLR 3215 (f) regarding proof of the facts of the claim (see Citimortgage, Inc. v Phillips, 82 AD3d 1032, 1033 [2011]; Midfirst Bank v Al-Rahman, 81 AD3d 797, 797-798 [2011]; Neuman v Zurich N. Am., 36 AD3d 601, 602 [2007]; Araujo v Aviles, 33 AD3d 830 [2006]; Bass v Wexler, 277 AD2d 266, 267 [2000]; Freccia v Carullo, 93 AD2d 281, 288-289 [1983]; cf. State of New York v Williams, 44 AD3d 1149 [2007]; Natradeze v Rubin, 33 AD3d 535 [2006]; Westcott v Niagara-Orient Agency, 122 AD2d 557 [1986]). Rather, a party moving to vacate a default and extending the time to answer pursuant to CPLR 5015 (a) (1) must establish a reasonable excuse for the default and demonstrate the existence of a potentially meritorious defense (see Bank of Am. v Faracco, 89 *1037AD3d 879 [2011]; Stephan B. Gleich & Assoc. v Gritsipis, 87 AD3d 216, 221 [2011]; Midfirst Bank v Al-Rahman, 81 AD3d at 797-798; Coulter v Town of Highlands, 26 AD3d 456, 457 [2006]). Regardless of the merit of the defendant’s contention that the plaintiff failed to comply with the factual proof requirement of CPLR 3215 (f), the defendant established neither a reasonable excuse for her default nor the existence of a potentially meritorious defense. Consequently, the Supreme Court’s denial of her motion to vacate her default and extend her time to answer the complaint was not an improvident exercise of discretion (see Lane v Smith, 84 AD3d 746, 747-748 [2011]; Citimortgage, Inc. v Brown, 83 AD3d 644, 645 [2011]). Mastro, A.RJ., Balkin, Chambers and Sgroi, JJ., concur.